Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4, 21, 37, and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TSUBOI US 20200169906.

Regarding claim 4, 21, and 37, TSUBOI teaches receiving signaling of a configuration (fig. 1) to establish a signaling radio bearer (SRB) (MCG Split SRB, [0096]) with at least one of a first link to a first network entity (master node, [0096] and a second link to a second network entity (secondary node, [0096]) ;

communicating with the network using the SRB while in the inactive state (idle state, inactive, In MR-DC, each node (the master node and the secondary node) may have its own RRC entity capable of generating an RRC PDU to be sent to the terminal apparatus 2 (also referred to as a radio resource control entity or a radio control entity), [0095], MCG Split SRB, [0096, 0097, 0099]); wherein:
the SRB comprises a split SRB with a first link to the first network entity and a second link to the second network entity (MCG Split SRB, [0096, 0097, 0099]);

the first network entity comprises a master node (MN) (master node, [0095, 0096]); the second network entity comprises a secondary node (SN) (secondary node, [0095, 0096]); and 
the MN configures the second network entity to act as an SN and releases another network entity previously acting as an SN to the UE (Change of the PSCell (SN) by the PCell can also be achieved by that the MN transmits a SN Addition Request message to the SN after changed and transmits an SN Release Request message to the SN before changed, [0240], [0256]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUBOI as applied to claims 4 and 21 above, and further in view of Hu US 20200275508.

Regarding claim 5, Teyeb is silent on the UE applies integrity protection on the SRB using security credentials 
Hu teaches applying integrity protection before moving to the inactive state (claim 2).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Teyeb by the UE applies integrity protection on the SRB using security credentials obtained from the first network entity before moving to the inactive state, as suggested by Hu. This modification would benefit the system by ensuring security protection.

Regarding claim 22, the network entity applies integrity protection on the SRB using security credentials provided to the UE before moving to the inactive state.
Hu teaches applying integrity protection before moving to the inactive state (claim 2).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Teyeb by the network entity applies integrity protection on the SRB using security credentials provided to the UE before moving to the inactive state, as suggested by Hu. This modification would benefit the system by ensuring security protection.




Claims 4, 21, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teyeb US 20200128454 in view of 
TSUBOI US 20200169906.
US 20200128454 A1S 20200128454 A1
Regarding claims 4, 21, and 37, Teyeb teaches receiving signaling of a configuration to establish a signaling radio bearer (SRB) with at least one of a first link to a first network entity (fig. 2 box 202) and a second link to a second network entity (fig. 2 box 204);
the SRB comprises a split SRB with a first link to the first network entity and a second link to the second network entity (fig. 2 see MCG Split Bearer and SGC Split Bearer);
the first network entity comprises a master node (MN) (fig. 2 box 202); 
the second network entity comprises a secondary node (SN) (fig. 2 box 204); and 
the MN configures the second network entity to act as an SN and releases another network entity previously acting as an SN to the UE (This message is used by master eNB or gNB to request the SgNB to perform certain actions e.g. to establish, modify or release an SCG [0228] for support see 62/653,040 pg. 24 last paragraph).

Teyeb is silent on transitioning to an inactive state where context of the UE in the network is maintained at the UE and at least the first network entity;
communicating with the network using the SRB while in the inactive state.
TSUBOI teaches transitioning to an inactive state where context of the UE in the network is maintained at the UE and at least the first network entity;
	communicating with the network using the SRB while in the inactive state (idle state, inactive, In MR-DC, each node (the master node and the secondary node) may have its own 
RRC entity capable of generating an RRC PDU to be sent to the terminal apparatus 2 (also referred to as a radio resource control entity or a radio control entity), [0095], Split SRB, [0096, 0097, 0099]).

Allowable Subject Matter
Claims 7-17 and 36 are allowed.
Claims 23-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD B ABELSON/Primary Examiner, Art Unit 2476